Pope, Judge,
concurring specially.
I concur in Division 1 and the result but I cannot agree with all that is said in Division 2. The State acknowledged that the testimony incidentally placed the defendant’s character in issue, but argued that the testimony was proper rebuttal pursuant to OCGA § 24-9-82. I cannot agree that the testimony was “wholly immaterial.” The defendant and his mother testified on direct examination that the victim’s mother just appeared “out of the blue” with the victim and began living in the defendant’s mother’s duplex house. The testimony offered by Detective Simons directly rebutted this and established a predisposition toward child molestation. Evidence of this independent crime would have been admissible. Kraus v. State, 169 Ga. App. 54 (1) (311 SE2d 493) (1983).
I am authorized to state that Presiding Judge Banke joins in this special concurrence.